DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
 
Status of the Claims
Amendment filed March 16, 2022 is acknowledged.  Claims 7, 9-12, 14-15, 21 and 27 have been amended.  Non-elected Invention, Claims 24-26 have been withdrawn from consideration. Claims 7-16 and 21-30 are pending.
Action on merits of claims 7-16, 21-23 and 27-30 follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a silicide layer disposed over the epitaxial source/drain feature” (amended claim 7); and “a silicide layer disposed over the source/drain region” (amended claims 21 and 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over et al. (US. Pub. No. 2019/0148226) of record, in view of WANN et al. (US. Pub. No. 2015/0041918).
With respect to claim 7, YIM teaches a semiconductor device as claimed including: 
a semiconductor feature (FA) having a channel region and a source/drain region adjacent to the channel region, the semiconductor feature (FA) extending lengthwise along a first direction (X); 

a first sealing layer (126) disposed vertically and directly over the gate structure (GL);
a gate contact via (150) extending through the first sealing layer (126) to electrically couple to the gate structure (GL), sidewalls of the gate contact via (150) being in direct contact with the first sealing layer (126); (FIG. 6, D-D’); 
an epitaxial source/drain feature (114) over the source/drain region;
a silicide layer (160) disposed over the epitaxial source/drain feature (114);
a second sealing layer (128B) disposed vertically and directly over the silicide layer (160);  
a source/drain contact via (140) extending through the second sealing layer (128B) to electrically couple to the silicide layer (160), sidewall of the source/drain contact via (140) being in direct contact with the second sealing layer (128B); and 
an air gap (AS), 
wherein the gate contact via (150) and the source/drain contact via (140) are separated by the air gap (AS) along the first direction (X). (See FIGs. 1, 6, 9).

Thus, YIM is shown to teach all the features of the claim with the exception of explicitly disclosing a source/drain contact over the silicide layer.
However, WANN teaches a semiconductor device including:  
a silicide layer (44) disposed over an epitaxial source/drain feature (30); 
a source/drain contact (40) over the silicide layer (44). (See FIG. 13).


In view of WANN, since the source/drain contact (40) is formed on the silicide layer 44, the second sealing layer (128B) is obviously disposed vertically and directly over the source/drain contact (42); and the source/drain contact via (140) extending through the second sealing layer (128B) to electrically couple to the source/drain contact.
  
With respect to claim 8, the semiconductor device of YIM further comprises: 
a plurality of spacers and a plurality of liners, 
wherein the gate structure (GL) is sandwiched between two of the plurality of spacers along the first direction (X), 
wherein the source/drain contact, in view of WANN, and the second sealing layer (128B) are sandwiched between two of the plurality of liners along the first direction (X). (See FIG. 9). 
  
With respect to claim 9, the air gap (AS) of YIM is sandwiched between one of the plurality of spacers and one of plurality of the liners along the first direction (X).    
With respect to claim 10, the gate contact via (150) of YIM extends between the two of the plurality of spacers, 2wherein the source/drain contact via (140) extends between the two of the plurality of liners along the first direction (X). 

With respect to claim 12, in view of WANN, the source/drain contact (40) comprises cobalt, wherein the gate structure (GL) and the source/drain contact are separated by the air gap (AS) along the first direction (X). 
With respect to claim 13, the semiconductor device of YIM further comprises a plug feature over the air gap (AS). 
With respect to claim 14, the first sealing layer (126) and the second sealing layer (128B) of YIM comprise silicon oxide, silicon nitride, silicon carbide, silicon oxynitride, silicon oxy- carbide, silicon carbide nitride, silicon oxy-carbide nitride, aluminum oxide, aluminum3US Ser. No. 16/406,154Attorney Docket No. 2018-3051 / 24061.3856US01Response to Office Action mailed June 15, 2021 oxynitride, aluminum nitride, zirconium oxide, zirconium aluminum oxynitride, aluminum nitride, amorphous silicon, or a combination thereof. 

With respect to claim 15, the gate structure (GL) of YIM further comprises a metal layer and a first cap layer over the metal layer, 
wherein the semiconductor device, in view of WANN, further comprises a second cap layer (42) directly on and in contact with the source/drain contact (40), 
wherein the second sealing layer (128B) is disposed directly on a top surface of the second cap layer (42), 
wherein a portion of the first cap layer is between the gate contact via (150) and the metal layer and a portion of the second cap layer (42) is between the source/drain contact via (140) and the source/drain contact (40).  
.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US. Patent No. 10,283,600) of record, in view of WANN ‘918.
With respect to claim 21, LEE teaches a semiconductor device substantially as claimed including: 
a fin (FA) extending from a substrate (110), and lengthwise along a direction (X), the fin (FA) comprising a channel region and a source/drain region (114) adjacent to the channel region; 
a gate structure (GL) over the channel region; 
a gate cap layer (not shown) over the gate structure; 
a first sealing layer (126) disposed over and in contact with the gate cap layer;4US Ser. No. 16/406,154Attorney Docket No. 2018-3051 / 24061.3856US01
Response to Office Action mailed June 15, 2021a gate contact via (150) extending through the first sealing layer (126) to couple to the gate cap layer, sidewalls of the gate contact via (150) being in direct contact with the first sealing layer (126); (FIG. 6); 
a silicide layer (160) disposed over the source/drain region (114);  
a second sealing layer (132) disposed over and in contact with the silicide layer; 
a source/drain contact via (140) extending through the second sealing layer (132) to couple to the silicide layer, sidewalls of the source/drain contact via (140) being in direct contact with the second sealing layer; 
a spacer extending along a sidewall of the gate structure (GL) and a sidewall of the gate cap layer; 

an air gap (134) sandwiched between the spacer and the liner; and 
a plug feature (138) over the air gap (134) between the spacer and the liner, 
wherein the gate structure and the source/drain contact via are separated by the spacer, the air gap and the liner, 
wherein the gate contact via (150) and the source/drain contact via (140) are separated by the spacer, the air gap, the first sealing layer (126), the second sealing layer (132), and the liner along the direction (X), 
wherein a top surface of the plug feature (138) and a top surface of the gate contact via (150) are coplanar. (See FIGs. 1, 2, 21).

Thus, LEE is shown to teach all the features of the claim with the exception of explicitly disclosing a source/drain contact and a source/drain cap layer over the silicide layer.
However, WANN teaches a semiconductor device including:  
a silicide layer (44) disposed over a source/drain region (30); 
a source/drain contact (40) over the silicide layer (44); 
a source/drain cap layer (42) disposed on and in direct contact with the source/drain contact (42); and 
a source/drain contact via (48) coupled to the source/drain cap layer (42), 
wherein the source/drain contact (40) comprises cobalt. (See FIG. 13).


In view of WANN, since the source/drain cap layer (42) and the source/drain contact (40) are formed between the source/drain contact via and the silicide layer, the liner of LEE is obviously extending along the sidewalls of the source/drain contact and source/drain cap layer; the second sealing layer is obviously coupled the source/drain cap layer; and the gate structure and the source/drain contact are separated by the spacer, the air gap and the liner.  

With respect to claim 22, the first sealing layer (126) and the second sealing layer (132) of LEE comprise silicon oxide, silicon nitride, silicon carbide, silicon oxynitride, silicon oxy-carbide, silicon carbide nitride, silicon oxy-carbide nitride, aluminum oxide, aluminum oxynitride, aluminum nitride, zirconium oxide, zirconium aluminum oxynitride, aluminum nitride, amorphous silicon, or a combination thereof.  

With respect to claim 23, the air gap (134D) of LEE is defined by the spacer, the liner and the plug feature (138), wherein the spacer, the liner and the plug feature (138) are not one continuous structure. (See FIG. 21).

Claims 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over CHING et al. (US. Pub. No. 2016/0365426) of record, in view of WANN ‘918.
With respect to claim 27, CHING teaches a semiconductor device substantially as claimed including: 

a gate structure (66) over the channel region;
a silicide layer (not shown) disposed over the source/drain region (56); 
a source/drain contact (70) over and in contact with the silicide layer; 
a first dielectric layer (60, 68) disposed directly over the gate structure (66) and the source/drain contact (70); 
a gate contact via (84) extending through the first dielectric layer (68) and electrically coupled to the gate structure (66); 
a source/drain contact via (82) extending through the first dielectric layer (68) and electrically coupled to the source/drain contact (70), 
a spacer (92) extending along a sidewall of the gate structure and a first sidewall of the first dielectric layer (68); 
a liner (96) extending along a sidewall of the source/drain contact (70) and a second sidewall of the first dielectric layer (68); and 
an air gap (100) sandwiched between the spacer and the liner, 
wherein the silicide layer comprises cobalt silicide, nickel silicide, or titanium silicide,
wherein the source/drain contact (70) comprises metal, 
wherein the gate structure (66) and the source/drain contact (70) are separated by the spacer (92), the air gap (100) and the liner (96), 


Thus, CHING is shown to teach all the features of the claim with the exception of explicitly disclosing the source/drain contact comprises cobalt.
However, WANN teaches a semiconductor device including:
a silicide layer (44) disposed over the source/drain region (30); and
a source/drain contact (40) over and in contact with the silicide layer (44), 
wherein the source/drain contact (40) comprises cobalt. (See FIG. 13). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the source/drain contact of CHING utilizing cobalt as taught by WANN for the same intended purpose of providing the contact to the source/drain region. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 29, the semiconductor device of CHING further comprises: 
a gate cap layer (metal, not shown) disposed between the gate contact via (84) and the gate structure (work function); and 
a source/drain cap layer (silicide) disposed between the source/drain contact via (70) and the source/drain contact.
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over CHING ‘426 and WANN ‘918, as applied to claim 27 above, and further in view of LEE ‘600. 
CHING, in view of WANN, teaches the semiconductor device as described in claim 27 above and further including a plug feature (98) over the air gap (100), wherein a composition of the plug feature (98) and a composition of the first dielectric layer (60/68) are dielectric. 
Thus, CHING is shown to teach all the features of the claim with the exception of explicitly disclosing the composition of the plug feature and the first dielectric layer are the same.  
However, LEE teaches a semiconductor device including: a plug feature (138) over an air gap (134D), wherein a composition of the plug feature (138) and the first dielectric layer (126) are the same. (See FIG. 21). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the plug feature and the first dielectric layer of CHING utilizing the same as taught by LEE to provide the air gap. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/ANH D MAI/Primary Examiner, Art Unit 2829